Citation Nr: 1633973	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  13-28 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and anxiety.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1977 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction lies with the RO in Indianapolis, Indiana.

Although the RO characterized the claim relating to psychiatric disability as separate issues of entitlement to service connection for bipolar disorder and anxiety, the Board has recharacterized the claim as for entitlement to service connection for bipolar disorder for the reasons indicated below.

The issues of service connection for a low back disability, a right hip disability and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether bipolar disorder is related to active service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bipolar disorder have been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein, further discussion of the VCAA is not necessary at this time.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R.             § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran submitted a lengthy and detailed examination report from a psychologist in October 2015.  In the report, the psychologist reviewed the military and medical history of the Veteran, lay statements of individuals who observed him, and medical journal articles discussing how military service impacts the psychiatric condition of servicemen.

At the conclusion of the report, the psychologist opined that the Veteran's bipolar disorder more likely than not began in service.  Although the psychologist did not indicate a rationale in the same section of the report as her opinion, reading the report as a whole and in the context of the evidence of record, it is clear that her rationale was that the psychiatric condition of the Veteran prior to and after service as observed by lay witnesses, post service treatment records, and the general nature of the interplay between military service and the psychiatric condition of those who serve as indicated in the medical literature, reflected that the Veteran's bipolar disorder had its onset in service.  The psychologist's opinion is therefore entitled to significant probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no contrary medical opinion in the evidence of record.  

The evidence is thus at least evenly balanced as to whether the Veteran's bipolar disorder is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bipolar disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that the issue of service connection for anxiety was listed separately in the rating decision and statement of the case.  However, given that there is no indication that there are psychiatric symptoms clearly attributable to a psychiatric disorder other than bipolar disorder, for which service connection is being granted, further discussion of any psychiatric disorder other than bipolar disorder is unnecessary.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (explaining that the Secretary must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (considering the possibility that bipolar disorder and PTSD did not constitute the same disability, but rejecting this argument based on the facts of that case).


ORDER

Service connection for bipolar disorder is granted.
REMAND

The Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  A September 2005 VA treatment record noted that, at that time, the Veteran was in the process of applying for SSA benefits and the Veteran explained that he was unemployable due to chronic pain.  Given the above, it appears that records relating to the Veteran's application for SSA benefits may be relevant to the claims on appeal.  As such, the matters on appeal must be remanded to obtain outstanding SSA records.   38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1217 (Fed. Cir. 2010).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Contact SSA to request the Veteran's complete Social Security records, including a copy of any decision made regarding the Veteran's application for SSA disability benefits.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and (e) as regards requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.

2.  If the benefits sought on appeal remain denied, the issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


